DETAILED ACTION
This office action is in response to claims filed 12 March 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request to File Form PTO/SB/439 Authorization for Communication via Email
In the event that future prosecution of the application requires communication via email, the office encourages the applicant to proactively file Form PTO/SB/439 to facilitate processing of the internet communication authorization. This form is available at www.uspto.gov/patent/patents-forms. See MPEP 502.03 for more information.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 8, and 15 (line numbers correspond to claim 1),
i.	In lines 16-17, it is not particularly pointed out or distinctly claimed what is meant by “an upper bound”. It is not clear what the bound is referring to, whether it be an upper bound of confidence, an upper bound of resource utilization, or an upper bound of a duration of time, or some other bound. For examination purposes, the examiner will interpret the upper bound to be a bound of a duration of resource utilization.

Regarding claims 2-7, 9-14, and 16-20, they are dependent upon rejected claims 1, 8, and 15, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites an apparatus. An apparatus is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
i.	“a hardware processor configured to: identify, from the historical data, a maximum value of the resource utilization of the first server collected from the first server over the first period of time; determine, from the historical data, a first duration of time for which the values of the resource utilization of the first server collected from the first server over the first period of time exceed a given percentage of the maximum value; predict, based on the historical data, a maximum predicted value of the resource utilization of the first server over a second period of time later than the first period of time; determine, based on the historical data, a first confidence interval for the resource utilization of the first server, the first confidence interval comprising an upper bound; generate, based at least on the maximum value of the resource utilization of the first server collected from the first server over the first period of time, the first duration of time, the maximum predicted value of the resource utilization of the first server over the second period of time, and the upper bound, a recommendation comprising at least one of: a recommendation to consolidate the first server with a second server; and a recommendation to release computational resources of the first server” (lines 3-26).
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in the cited limitations, but for the recited generic computer components of a “hardware processor”, “resource”, and “server”, which are recited at a high degree of generality, the broadest reasonable interpretation of the limitations includes an activity of identifying a maximum utilization value from historical utilization data, determining an amount of time that utilization remained within a percentage of the maximum value, predicting a future maximum utilization value, determining a confidence interval, and generating a recommendation of whether to consolidate servers or release resources, as steps of evaluation and judgement. For example, a person could reasonably be expected to look at a series of values to determine a maximum value, as well as how long the values remain within a percentage of the maximum value, and estimate a future maximum value with a particular confidence in order to judge whether an action to consolidate or release resources should be taken. The concepts of judgement and evaluation have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
ii.	“a first server associated with a resource utilization” (line 2),
iii.	“a database configured to store historical data for the first server comprising values of the resource utilization of the first server collected from the first server over a first period of time” (lines 3-5),
iv.	“transmit the recommendation to a system administrator” (line 27).
The additional element (ii) describes generic computer components (server, resource) recited at a high degree of generality that do no more than generally link the use of the judicial exception to a particular technological environment or field of use. For example, the judicial exception identified above relates in part to determining a recommendation based on a forecasted maximum value determined from a historical maximum value, and durations of time where values are within a percentage of the historical maximum value, and the additional element (ii) attempts to generally link this judicial exception to the technological environment of server resource utilization. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use are not indicative of integration into a practical application (see 2019 PEG, and MPEP 2106.05(h)). The additional element (iii) describes storing data in a database. Gathering data in a database is an example of an insignificant extra-solution activity of mere data gathering, which is not indicative of integration into a practical application (see 2019 PEG, and MPEP 2106.05(g)). The additional limitation (iii) describes transmitting, or outputting a recommendation/data. Outputting the determination of a recommendation made in the above identified judicial exception in a manner that is incidental to the primary process or product and that is merely a nominal or tangential addition to the claim, is an example of an insignificant, extra solution activity, and is not indicative of integration into a practical application (see 2019 PEG, and MPEP 2106.05(g)). Therefore, the claim is directed to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element (ii) (servers associated with resource utilization) describes a well-understood, routine and conventional concept in the art of distributed computing. In the background of the applicant’s specification, the applicant describes “server utilization rates”, which establishes that this concept was well known at the time of the invention (See [0003] of  Pub. No.: US 2021/0287112 A1). The additional elements (ii) (receiving and storing data) and (iii) (transmitting data) are considered steps of receiving, storing, and transmitting data, which are identified by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (see MPEP 2106.05(d)). Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 2-3, they are dependent upon claim 1, but resolve the deficiencies identified above, and therefore are not rejected under 35 U.S.C. 101.

Regarding claims 4-7, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 4, and 7 describe further aspects of the mental process used to predict future resource utilization. Claim 5 describes generic computer components recited at a high degree of generality. Claim 6 describes two different mathematical algorithms, which at their simplest may qualify as mental processes, but also describe mathematical concepts which are also considered abstract ideas (see 2019 PEG). Since none of the dependent claims 4-7 resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claims 8, 11-15, and 18-20, they comprise limitations similar to claims 1, and 4-7, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balle et al. Pub. No.: US 2018/0024860 A1 (hereafter Balle), in view of Fontoura et al. Pub. No.: US 2019/0163517 A1 (hereafter Fontoura).

Regarding claim 1, Balle teaches the invention substantially as claimed, including:
A system comprising: 
a first server associated with a resource utilization ([0048] Each managed node 1260 (i.e., “server”) may be embodied as an assembly of resources (e.g., physical resources 206), such as compute resources (e.g., physical compute resources 205-4), storage resources (e.g., physical storage resources 205-1), accelerator resources (e.g., physical accelerator resources 205-2), or other resources (e.g., physical memory resources 205-3) from the same or different sleds (e.g., the sleds 204-1, 204-2, 204-3, 204-4, etc.) or racks (e.g., one or more of racks 302-1 through 302-32)…The orchestrator server 1240, in operation, is configured to assign workloads to the managed nodes 1260 and receive telemetry data, which may be embodied as data indicative of the performance and conditions of each managed node (i.e., managed nodes are associated with telemetry data representing “resource utilization” as described below) 1260 as the managed nodes 1260 execute the workloads assigned to them); 
a database configured to store historical data for the first server ([0051] In operation, the main memory 1304 (i.e., “database”) may store various software and data used during operation such as telemetry data) comprising values of the resource utilization of the first server collected from the first server over a first period of time ([0050] The orchestrator server 1240 may be embodied as any type of compute device capable of performing the functions described herein, including…analyzing telemetry data indicative of performance and conditions (e.g., resource utilization, one or more temperatures, fan speeds, etc.) as the workloads are executed (i.e., “as the workloads are executed” represents a historical “period of time” when workloads are executed during which telemetry data comprising resource utilization values are collected and stored by the orchestrator server)); and 
a hardware processor ([0050] The illustrative orchestrator server 1240 includes a central processing unit (CPU) 1302 (i.e., “hardware processor”)) configured to: 
identify, from the historical data, a [value] of the resource utilization of the first server collected from the first server over the first period of time; determine, from the historical data, a first duration of time for which the values of the resource utilization of the first server collected from the first server over the first period of time exceed a given percentage of the [value] ([0071] In generating the data analytics, the orchestrator server 1240, in the illustrative embodiment, identifies historical resource utilization phases (i.e., resource utilization phases represents historical “durations of time”) and the corresponding phase residencies, as indicated in block 1524…as indicated in block 1528, the orchestrator server 1240 may identify component usages above or below a predefined threshold (e.g., 50%) of the available capacity (i.e., “maximum value” of utilization) of a component of the managed node 1260 over a period of time (i.e., the orchestrator server identifies phases, or durations of time during which resource utilization exceeds a threshold percentage (e.g., 50%) of the maximum capacity of a given component of a managed node)); 
predict, based on the historical data, a [predicted] value of the resource utilization of the first server over a second period of time later than the first period of time ([0071] In the illustrative embodiment, and as indicated in block 1536, the orchestrator server 1240 identifies patterns of the resource utilization phases in the phase data 1410. [0073] In generating the data analytics, the orchestrator server 1240 also predicts future resource utilization phases of the workloads, such as by comparing a present resource utilization of each workload to the patterns identified in block 1536 to determine the present phase of each workload, and then identifying the upcoming phases of workloads from the patterns (i.e., future resource utilization during future phases, or periods of time, are predicted based on historical patterns of resource utilization phases)); 
determine, based on the historical data, a first confidence interval for the resource utilization of the first server, the first confidence interval comprising an upper bound ([0071] The orchestrator server 1240 identifies patterns of the resource utilization phases in the phase data 1410, such as by assigning an alphabetical character to each identified resource utilization phase for a workload, generating a prefix tree of sequences of the characters corresponding to the sequences of the resource utilization phases, and assigning weights to each sequence in the prefix tree as a function of the frequency of occurrence of each sequence in the phase data 1410 for the workload. As such, for any given sequence of resource utilization phases (i.e., a prefix), the orchestrator server 1240 may search the prefix tree for one or more potential sequences that match the prefix and determine which potential sequence is the most likely to occur, based on the weights [0073] The orchestrator server 1240 uses the prefix tree and weights, as described above in connection with block 1536 to determine the probabilities of future resource utilization phases, as indicated in block 1546. For example, the orchestrator server 1240 may identify one matching sequence in the prefix tree that has a weight of 0.60, representing a 60% probability of occurrence because it occurred 60% of the time in the past (e.g., in the phase data 1410) (i.e., orchestrator server 1240 identifies bounded sequences, or “intervals” of different phases that have a requisite probability, or “confidence” of occurring, representing a “confidence interval”)); 
generate, based at least on the [value] of the resource utilization of the first server collected from the first server over the first period of time, the first duration of time, the [predicted value] of the resource utilization of the first server over the second period of time, and the upper bound, a recommendation ([0074] The orchestrator server 1240 determines, as a function of the data analytics (i.e., data analytics involve historical resource utilization phases, and predicted resource utilization phases), adjustments (i.e., “recommendations”) to the workload assignments as the workloads are performed, to improve resource utilization and avoid overloads of any components of the managed nodes 1260) comprising at least one of: 
a recommendation to consolidate the first server with a second server ([0076] The orchestrator server 1240 may determine reassignments of workloads to different managed nodes 1260 (e.g., to consolidate complementary workloads to the same managed node 1260) (i.e., consolidating workloads from two nodes to a single node consolidates a first node with a second node)); and 
a recommendation to release computational resources of the first server ([0077] In the illustrative embodiment, in determining the node-specific adjustments, the orchestrator server 1240 may determine processor throttle adjustments, such as clock speed and/or processor affinity for one or more workloads. Additionally or alternatively, the orchestrator server 1240 may determine memory usage adjustments, such as allocations of volatile memory (e.g., the memory 1304) and/or data storage capacity (e.g., capacity of the one or more data storage devices 1312), memory bus speeds, and/or other memory-related settings. Additionally or alternatively, the orchestrator server 1240 may determine network bandwidth adjustments, such as an available bandwidth of the communication circuitry 1308 to be allocated to each workload in the managed node 1260 (i.e., at least a reduction in an allocation of volatile memory or data storage capacity, or a reduction in memory bandwidth allocated to a given node represents a “release” of computational resources of a given node. Throttling a processor clock, and throttling memory bus speed can also be understood to mean reducing, or “releasing” resources allocated to a given node))…

While Balle teaches predicting a value of resource utilization based on a historical period of time that a resource stays within a percentage of a maximum resource utilization, and recommending at least consolidation or resource release, Balle does not explicitly disclose:
identify, from the historical data, a maximum value of the resource utilization of the first server collected from the first server
predict, based on the historical data, a maximum predicted value of the resource utilization of the first server
generate, based at least on the maximum value of the resource utilization of the first server collected from the first server…the maximum predicted value of the resource utilization of the first server…a recommendation
transmit the recommendation to a system administrator.

However, in analogous art, Fontoura teaches:
identify, from the historical data, a maximum value of the resource utilization of the first server collected from the first server; predict, based on the historical data, a maximum predicted value of the resource utilization of the first server ([0021] The efficiency of VM allocation and resource management in the cloud computing system can be significantly improved if accurate predictions are available about future VM behaviors. Historical data about VMs can be leveraged to produce such predictions. For example, the historical data may indicate that many VM roles exhibit consistent peak CPU utilizations over time; VM roles that execute user-facing workloads consistently do so over time; tenant deployments, deployment sizes or deployment configurations are unlikely to vary widely over time; and so on. In these cases, past behaviors are reasonable predictors of future behaviors. [0035] Previous VM deployments features and past behaviors can be used to predict a maximum utilization of resource for a new VM deployment (i.e., VM deployment behavior includes maximum utilization of a resource, and therefore, previous behavior representing historical maximum utilization of a resource is used to predict a future behavior representing a maximum utilization of a resource in a future duration of time)).
generate, based at least on the maximum value of the resource utilization of the first server collected from the first server…the maximum predicted value of the resource utilization of the first server…a recommendation ([0045] At 220, based on the predicted resource utilization and the confidence score meeting the confidence score threshold, the predictive rightsizing controller generates a predicted rightsized deployment configuration for the VM deployment);
transmit the recommendation to a system administrator ([0045] At 224, communicate the predicted rightsized deployment configuration to an interface for the customer, when the customer has not opted-in to automatically executing the request to deploy the VM deployment based on the predicted rightsized deployment configuration).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Fontoura’s teaching of predicting a future maximum resource utilization based on a historical maximum resource utilization and transmitting a resource recommendation to a customer, with Balle’s teaching of predicting a future resource utilization based on a historical duration of time that a that a resource stays within a percentage of a maximum resource utilization, to realize, with a reasonable expectation of success, a system that determines a future maximum resource utilization based on an identified historical maximum resource utilization, as in Fontoura, as well as a time duration indicating how long historical utilization is within a threshold percentage of the historical maximum utilization, as in Balle. A person of ordinary skill would have been motivated to make this combination to allocate resources correctly to avoid inefficiency due to underutilization (Fontoura [0003]).

Regarding claim 4, Balle further teaches:
the processor is further configured to determine that the first duration of time is less than a threshold; predicting the maximum predicted value of the resource utilization of the first server over the second period of time is further based on the determination that the first duration of time is less than the threshold; and determining the first confidence interval for the resource utilization of the first server is further based on the determination that the first duration of time is less than the threshold ([0071] In generating the data analytics, the orchestrator server 1240, in the illustrative embodiment, identifies historical resource utilization phases and the corresponding phase residencies, as indicated in block 1524. For example, as indicated in block 1526, the orchestrator server 1240 may identify a component usage above or below an average usage for the workload (e.g., a processor utilization of 70% or 30%, when the average usage for the workload is 50%) over a period of time (e.g., three seconds) (i.e., the orchestration server 1240 only records historical resource utilization phases for use in future resource utilization phase prediction having a phase residency, or “duration” over a particular threshold period of time. In this example, only phases longer than three seconds are considered when predicting future resource utilization phases. Further, since only phases whose residency is over a threshold period of time are not considered when generating the prefix tree, and therefore have a 0% probability of occurrence)). 

Regarding claim 5, Balle further teaches:
the computation resources comprise at least one of: computer processing units (CPUs); random-access memory (RAM); and disk storage ([0048] Each managed node 1260 (i.e., “server”) may be embodied as an assembly of resources (e.g., physical resources 206), such as compute resources (e.g., physical compute resources 205-4), storage resources (e.g., physical storage resources 205-1), accelerator resources (e.g., physical accelerator resources 205-2), or other resources (e.g., physical memory resources 205-3) from the same or different sleds (e.g., the sleds 204-1, 204-2, 204-3, 204-4, etc.) or racks (e.g., one or more of racks 302-1 through 302-32)). 

Regarding claims 8, 11, and 12, they are method claims that comprise similar limitations to those of system claims 1, 4, and 5 respectively. They are therefore rejected for at least the same rationale.

Regarding claims 15, 18, and 19, they are system claims that comprise similar limitations to those of system claims 1, 4, and 5 respectively. They are therefore rejected for at least the same rationale.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balle, in view of Fontoura, as applied to claims 1, 8, and 15 above, and in further view of Subramanian et al. Pub. No.: US 2020/0183758 A1 (hereafter Subramanian).

Regarding claim 2, Balle further teaches:
the recommendation comprises a recommendation to consolidate the first server with the second server; and in response to generating the recommendation, the processor is further configured to: 
identify one or more applications running on the first server; and in response to identifying the one or more applications: migrate the one or more applications from the first server to the second server ([0076] The orchestrator server 1240 may determine reassignments of workloads to different managed nodes 1260 (e.g., to consolidate complementary workloads to the same managed node 1260) (i.e., reassigning identified workloads “migrates” the workloads from a first node to a second node)); and 

While Balle teaches consolidation of workloads from different managed nodes to a same node, and further teaches reducing, or releasing computational resources allocated to nodes, the combination of Balle and Fontoura does not explicitly disclose:
release the computational resources of the first server. 

However, in analogous art, Subramanian teaches:
release the computational resources of the first server ([0030] If the resource management service 142 determines that one or more servers 115 are underutilized based on predefined resource usage thresholds or criteria, the resource management service 142 might send one or more commands to the computing cluster 106 to consolidate the workloads 145 to a smaller number of servers 115 within the computing cluster 106. For instance, if a computing cluster 106 had three virtual machines 200 hosted on three servers 115 to service a web-application, and the resource management service 142 determined that the three servers 115 were under-utilized based on one or more predefined resource usage criteria, the resource management service 142 might send one or more commands to the computing cluster 106 to cause one of the virtual machines 200 to power-off and cause a corresponding server 115 to power-off or otherwise enter a low power state (i.e., powering off a virtual machine releases the resources of that virtual machine from the host server in response to workloads being consolidated to fewer servers)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Subramanian’s teaching of powering off a virtual machine’s resources in response to a workload consolidation, with the combination of Balle and Fontoura’s teaching of consolidating workloads to fewer nodes, to realize, with a reasonable expectation of success, a system that consolidates a workload to fewer server nodes, as in Balle, and releases virtual machine resources of under-utilized server nodes, as in Subramanian. A person of ordinary skill would have been motivated to make this combination so that resource utilization can be improved and reduce power consumption through resource consolidation.

Regarding claims 9, and 16, they comprise limitations similar to those of claim 2, and are therefore rejected for at least the same rationale.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balle, in view of Fontoura, in view of Subramanian, as applied to claims 2, 9, and 16 above, and in further view of Beloglazov et al. Pub. No.: US 2015/0039764 A1 (hereafter Beloglazov).

Regarding claim 3, while Subramanian discloses releasing computer resources of a server, the combination of Balle, Fontoura, and Subramanian does not explicitly disclose:
in response to releasing the computational resources of the first server, the processor is further configured to assign the computational resources of the first server to a third server.

However, in analogous art, Beloglazov teaches:
in response to releasing the computational resources of the first server, the processor is further configured to assign the computational resources of the first server to a third server ([0012] The method comprising: providing a plurality of virtual machines in the cloud data center; periodically reallocating resources of the plurality of virtual machines according to a current resource demand of the plurality of virtual machines in order to minimize a number of active physical servers required to handle a workload of the physical servers, wherein the reallocating comprises…determining when a physical server is considered to be underloaded so that the virtual machines of the physical server are migrated to other physical servers, wherein the physical server is switched to a lower power mode (i.e., resources of virtual machines on an underloaded server (first server) are reallocated, or released and reassigned to other servers (second and third servers))).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Beloglazov’s teaching of reallocating resources of virtual machines from a first server to a second and third server when the first server is powered down, with the combination of Balle, Fontoura, and Subramanian’s teaching of consolidating workloads to power down servers, to realize, with a reasonable expectation of success, a system that consolidates workloads to power down servers, as in Subramanian, and reallocates resources of the powered down server to other servers, as in Beloglazov. A person of ordinary skill would have been motivated to make this combination to improve energy efficiency and resource utilization in data centers for cloud computing (Beloglazov [Abstract]).


Regarding claims 10, and 17, they comprise limitations similar to those of claim 3, and are therefore rejected for at least the same rationale.

Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balle, in view of Fontoura, as applied to claims 1, and 13 above, and in further view of Zhu et al. Pub. No.: US 2021/0182387 A1 (hereafter Zhu).

Regarding claim 6, while Balle teaches determining sequences, or intervals of phases having a certain probability, or confidence of occurring, the combination of Balle and Fontoura does not explicitly disclose:
determining the first confidence interval comprises at least one of: implementing a gradient descent algorithm; and implementing a simplex method 

However, in analogous art, Zhu teaches:
determining the first confidence interval comprises at least one of: implementing a gradient descent algorithm; and implementing a simplex method ([0064] Assume that there are N samples S={s1, s2,…,sN}, and that each sample contains a set of system events s={e}, e ∈ E, where E is the set of total system events…In this equation, the probability e|e’ is determined by the feature of events. No, let fe be the feature of event e, and let f’e be an auxiliary weight of event e…The feature and auxiliary weight preferably are trained, e.g., using gradient descent (i.e., a probability of a system event, such as a historical resource utilization phase occurring is determined at least in part by using a gradient descent training algorithm))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Zhu’s teaching of determining a probability that an event will happen using a gradient descent training algorithm, with the combination of Balle and Fontoura’s teaching of determining a probability that a set of historical resource utilization phases will occur representing a confidence interval, to realize, with a reasonable expectation of success, a system that determines a probability that a set of historical resource utilization phases will occur, as in Balle, using a gradient descent training algorithm, as in Zhu. A person of ordinary skill would have been motivated to make this combination to provide more accurate predictions of future resource utilization phases.

Regarding claim 13, it comprises limitations similar to those of claim 6, and is therefore rejected for at least the same rationale

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balle, in view of Fontoura, as applied to claims 1, and 13 above, and in further view of Noorshams et al. Pub. No.: US 2019/0386889 A1 (hereafter Noorshams).

Regarding claim 7, while Fontoura teaches predicting maximum resource utilization, the combination of Balle and Fontoura does not explicitly disclose:
predicting the maximum predicted value of the resource utilization of the first server over the second period of time comprises performing a time-series analysis of the values of the resource utilization of the first server collected from the first server over the first period of time. 

However, in analogous art, Noorshams teaches:
predicting the maximum predicted value of the resource utilization of the first server over the second period of time comprises performing a time-series analysis of the values of the resource utilization of the first server collected from the first server over the first period of time ([0003] The method can comprise sampling and storing historic workload request data of the computing cluster as time-stamped workload values (i.e., historic workload request data represents historic resource utilization data due to previous workload requests over a previous period of time) and forecasting an expected total number of workload requests (i.e., maximum forecasted, or “predicted” value of resource utilization due to workload requests) for a defined time interval in the future based on a time-series analysis of the time-stamped workload values, where the time-series analysis detects cyclic and repeating events in the time-stamped workload values). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Noorshams’ teaching of using time-series analysis of historical resource utilization data to predict future resource utilization, with the combination of Balle and Fontoura’s teaching of analyzing historical resource utilization data to identify patterns and predict future resource utilization, to realize, with a reasonable expectation of success, a system that analyzes historical resource utilization data using a time-series analysis, as in Noorshams, to predict future maximum resource utilization, as in Fontoura. A person of ordinary skill would have been motivated to make this combination to more accurately predict future resource utilization using time-series analysis of historical resource utilization.

Regarding claims 14, and 20, they comprise limitations similar to those of claim 7, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Appleby et al .Pub. No.: US 2007/0233866 A1 discloses determining an upper, maximum server load and determining that a resource is overloaded when it exceeds a threshold for a specified time.
Doganata et al. Pub, No.: US 2015/0052250 A1 discloses an over-utilization threshold used to determine when resources are over-utilized for periods of time, and determining the likelihood that a resource will be over-utilized.
Chen et al. Pub. No.: US 2019/0250949 A1 discloses determining computing resource consumption, and predicting or estimating allocation of cloud resources, and predicting a maximum potential usage of the cloud resource for a production release environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Examiner, Art Unit 2195